Judgment unanimously reversed on the law and on the facts, without costs, the information is dismissed, and the fine remitted. The order of the Department of Buildings which defendant is charged with violating was not directed to him nor comprehensive enough to include him, but was limited solely to the corporation which was the last record owner of the premises — an entity with which defendant was unconnected and over which he had no control. Defendant, having foreclosed the mortgage and received a Referee’s deed which he did not record, appears in fact to have been responsible for the condition of the premises; but even though he was served with the order personally, he cannot be convicted under sections 643a-9.0 and C26-207.0 of the Administrative Code of the City of New York for failure to comply with orders directed to someone else. This defect is not cured by the circumstance that defendant’s lack of candor and evasiveness before and throughout the proceeding contributed in large measure to the failure of the city to ascertain that defendant was in fact the true owner of the building. Concur — Botein, P. J., Breitel, Rabin, McNally and Stevens, JJ.